Title: To George Washington from Major General Nathanael Greene, 30 May 1779
From: Greene, Nathanael
To: Washington, George



Sir
Camp [Middlebrook] May 30th 1779

I have read your Excellencys letter to Col. Biddle upon the subject of procureing forage; and cannot help thinking my letter must have been mistaken both with respect to the nature of the application and the powers solicited.
The letter of instruction seems to breath and enjoin a strict conformity to the laws of the State save in particular cases and under pressing circumstances.

In my letter to your Excellency on this subject I represented the impossibility of subsisting the Cattle of the Army in the way enjoind by the Law. For that neither the nature of the service or the oeconomy of the Army would admit it. It was upon this principle that I wished your orders and instructions to be grounded.
Was it practicable to subsist the Cattle of the Army in any respect in the way the Law enjoins; or was the deviation to take place only in particular instances. I should think the spirit of the letter well adapted to the occasion; but when the nature of the service will require so general a deviation, it will mark out a line of conduct opposd to the spirit of the orders and lead to a belief that it is not of necessity but a wanton abuse of power; and consequently must lead to many disagreeable consequences.
The forage Master for his own security will think himself bound to literally follow your Excellencys instructions. The consequence of which will be the loss of one half the Cattle of your Army in a few Weeks; and perhaps the Troops surprisd and the baggage lost, by disperseing the Horses in the manner practiced, by the Justices of the Peace.
I am perswaded that if the people were convinced that the Nature of the service and the security of the Army were totally incompatable with the modes which have been practiced that they would be far more easily reconcild to the measure of inconvenience, than if they supposd it originated either from the Negligence or abuse of power in the Staff.
I am confident that a more general deviation from the Law of the State will be found necessary than the letter appears to warrant; or that the Cattle of the Army must perish for want of forage.
It is not to be expected that Legislation will give a latitude for invading private property, even if they saw the necessity and wished the measure: on account of the Precedent it would establish. However it must be obvious to every decerning mind that there must be a partial suspension of the opperations of civil Law with respect to forage and quarters necessary for the accomodation of the Army and the subsistence of the Cattle where ever we march in force. The good of the service ever has, and ever will, justify the measure, altho none but the Commander in chief can sanctify it. The general interest must be supposd, to be his object, and every deviation from Law will be considerd as the result of necessity.
I would wish the most severe threats to be denounced in your Excellencys instructions against every abuse of power or improper attack upon private property. This will serve to restrain the under staff from wantonly distressing the Inhabitants; and your Excellency may rest assurd that my best endeavors shall not be wanting to bring to justice every person that shall dare to depart from the line of his duty. I have the honor to be with great respect Your Excellencys Most Obedient humble Sert
Nath. Greene Q.M.G.
